DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-3 are currently pending. 
It is recommended for applicant to add a power of attorney.
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed on 08/03/2020. 
Claim Objections
Claim 2 is objected to because of the following informalities: where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. It is suggested to indent both “a first bar” and “a second bar” underneath of “further comprising:” and to provide a comma or semi-colon between the two clauses. 
Appropriate correction is required.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Holtgrefe (US 4765087 A) in view of Brown (US 8042299 B1).
Regarding claim 1, Holtgrefe teaches a rodent trap, comprising: 
a first pair of angled members (12 and 14), comprising a first angled member (14) and second angled member (12), the first angled member having a jaw member (14B) extending downwardly therefrom, the second angled member having a jaw member (12B) extending downwardly therefrom; 
a second pair of angled members (16 and 18), comprising a third angled member (18) and a fourth angled member (16) the third angled member having a jaw member (18B) extending downwardly therefrom, the fourth angled member having a jaw member (16B) extending downwardly therefrom; 
a first lever (32) having a first end pivotably connected to the first angled member and the third angled member (32 with a first end 32A, pivotably connected via 28, to 14 and 18, fig 1); 
a second lever (30) having a first end pivotably connected to the second angled member and the fourth angled member (30 with a first end 30A, pivotably connected via 26, to 12 and 16, fig 1); 
a hollow cylindrical member (sleeve nut 54, forming a hollow structure, as seen in Fig. 4 and the description found in Column 3, lines 6-11) extending downwardly from the first lever (54 extends downwardly from 32 as seen in Fig. 5, the sleeve nut 54 is indirectly connected to 32, through connection with elements 52 & 64; through this connection, element 54 extends downwardly from element 32), the hollow cylindrical member comprising an inner wall and outer wall (fig. 4 shows 54 with an inner and outer wall) whereby at least a portion of the inner wall is threaded (54 includes a threaded portion, see col. 3, lines 1-11 at least) and comprising a trigger plate (56);
a screw (52) comprising a shaft (area where reference 52 is located in fig. 4) having a first threaded end (52B of 52, see fig. 4 and col. 3, lines 1-11 at least) inserted into the hollow cylindrical member (fig. 4 shows 52B inserted into 54); and
whereby the trigger plate is movable in a first direction away from the screw by rotating the cylindrical member in a first direction (56 is movable in a first direction away from 52 and 190 (unscrewing/loosening 54)) and whereby the trigger plate is movable in a second direction toward the screw by rotating the cylindrical member in a second direction (56 is movable in a second direction towards 52 (screwing/tightening 54)).
However, Holtgrefe is silent regarding the screw comprising a second end comprising the trigger plate; and 
whereby the trigger plate is movable in a first direction away from the cylindrical member by rotating the screw in a first direction and whereby the trigger plate is movable in a second direction toward the cylindrical member by rotating the screw in a second direction.
Brown teaches a rodent trap including: 
a screw (184) comprising a shaft having a first threaded end inserted into a hollow cylindrical member (figs. 5-7 show 184 with a first threaded end inserted into 186 and 190; “Mole sensing members include a vertical shaft 184 that screws into a threaded vertical bore 186 in the base 188 of the L-shaped arm 182,” Col. 6, line 66-Col. 7, line 1, fig. 7), and a second end comprising a trigger plate (192; fig. 6 shows 184 with a second end comprising 192); and 
whereby the trigger plate is movable in a first direction away from the cylindrical member by rotating the screw in a first direction (192 is movable in a first direction away from 186 and 190 (unscrewing/loosening 184)) and whereby the trigger plate is movable in a second direction toward the cylindrical member by rotating the screw in a second direction (192 is movable in a second direction towards 186 and 190 (screwing/tightening 184)).
Therefore, it would have been obvious before the effective filing date of the invention to replace the screw connection between the trigger plate and the hollow cylindrical member as taught by Holtgrefe, with the hollow cylindrical member with threading cooperating with a first end of the screw so that the screw includes a second end comprising the trigger plate as taught by Brown, such that the trigger plate is movable in a first direction away from the cylindrical member by rotating the screw in a first direction and whereby the trigger plate is movable in a second direction toward the cylindrical member by rotating the screw in a second direction, in order to improve the ease of adjusting a lengthening means of the trigger mechanism (replacing screws with different lengths) as needed by the user depending on the depth of the mole passage as taught by Brown (col. 8, lines 27-34).
In addition, it would have been obvious before the effective filing date of the invention to rearrange the location of the screw threading to depend from the trigger plate 56, and to provide the hollow cylinder 54 as a portion of the trigger rod 52 so that the second end of the screw comprises the trigger plate, in order to adjust a lengthening means of the trigger mechanism by replacing screws with different lengths, as needed by the user depending on the depth of the mole passage, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 2, Holtgrefe as modified by Brown teaches the rodent trap of claim l, and Holtgrefe further teaches further comprising a first bar (28) for pivotably connecting the first lever (32) to the first angled member (14) and the third angled member (18) and a second bar (26) for pivotably connecting the second lever (30) to the second angled member (12) and the fourth angled member (16).
Regarding claim 3, Holtgrefe as modified by Brown teaches the rodent trap of Claim 2, and Holtgrefe further teaches further comprising a spring (40) disposed between the first bar (28) and the second bar (26).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references have many of the elements in the applicant’s disclosure and claims.
Applicant’s attention is pointed to the following disclosure as especially pertinent to the claimed invention: McGrade (US D905194 S). The remaining cited references establishes the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643